I concur in the result. I would arrive at that result by the following path of reasoning:
The sentence in Section 10 of Article VIII of our Constitution which is amended reads as follows:
"A County Attorney shall be elected by the qualified voters of each county who shall hold his office for a term of two years." (Italics added.)
The two is changed to four by amendment. It was provided that if this amendment was adopted it should take effect the first day of January, 1947. The question is: What becomes effective on January 1, 1947 — just part of the sentence (the amended part, as indicated by the prevailing opinion) or the whole sentence as amended? I say that it is the entire sentence
as amended which becomes effective on January 1, 1947. It is the same as if the people said: From and after January 1, 1947 allelections for county attorney shall be for a four year term.
As the 1946 election is not after January 1, 1947, the amendment would have no application to that election. The next election after January 1, 1947 would be that of 1948, which, logically would be the first election under the amendment. There are, however, other facts that must be considered.
Section 10, Article VIII of our Constitution does not fix a date for the first election of county attorneys, such for *Page 343 
instance, as is provided for the election of congressmen (Sec. 1, art. IX) (see generally the provision for judges, members of the legislature, etc., Sec. I, art. IX; Sec. 5, art. VIII; Secs. 3 and 4, art. VI; Secs. 1 and 2, art. VII; and Sec. 9, art. IV). Absent such a starting date, the legislature has power to syncronize the election of county attorney with those of other elective county officials, where an application of the terms of the amendment would create an inharmonious result, as discussed in the prevailing opinion. The legislative enactment under discussion which fixed 1950 as the first election year for county attorney for the extended term was an enactment in the interest of harmonizing elections of county officials and proper under the circumstances.
I think the weakness and uncertainty of this whole matter lies in a failure to provide in the body of the amendment itself, a definite commencement date for elections for the extended term — for instance to include as part of the amendment itself such words as this: Commencing with the election of (naming year) county attorneys shall be elected by the qualified voters of each county for a term of four years. Without such definiteness, a maze of uncertainty is created, necessitating court action, such as the present, for clarification.